*313Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terence Terell Bryan appeals the district court’s order denying his motion under Federal Rules of Civil Procedure 60(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bryan v. South Carolina Dep’t of Corr., No. 4:06-cv-03358-TLW, 2009 WL 5062404 (D.S.C. Dec. 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.